Citation Nr: 1530086	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-43 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES


1. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2. Entitlement to service connection for hypertension.  

3. Entitlement to service connection for hepatic steatosis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to March 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for hypertension and for anxiety.  The Board remanded these claims in an April 2014 decision for further development.  

The Veteran submitted new evidence in June 2015, including a private medical opinion concerning the etiology of his psychiatric conditions.  The Veteran's representative did not explicitly waive Agency of Original Jurisdiction (AOJ) consideration of this evidence in the accompanying letter.  However, the Board is granting the Veteran's service connection claim for his acquired psychiatric condition below; therefore there is no prejudice to the Veteran in continuing with the adjudication.  

The issues of entitlement to service connection for hypertension and hepatic steatosis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence is, at the very least, in a state of equipoise as to whether the Veteran's anxiety disorder is etiologically related to his active duty service.



CONCLUSION OF LAW

The criteria for establishing service connection for anxiety disorder have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he suffers from an acquired psychiatric condition as a result of stressful events experienced while on active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran originally claimed service connection for anxiety disorder.  There is a February 2006 private psychiatric record that diagnosed him with major depressive disorder.  Later treatment records from the same facility from 2007 and 2008 described this condition as "in remission." There are VA treatment records from 2009 and 2010 diagnosing the Veteran with adjustment disorder, obsessive-compulsive personality, and depressive disorder.  Additionally, these VA records detailed his problems with anxiety.  

He eventually underwent a VA examination in September 2014 to determine if he had a current psychiatric condition and, if so, whether it was etiologically related to his active duty service.  The examiner indicated that the Veteran suffered from unspecified depressive disorder.  A detailed history of the Veteran's mental condition was provided, including that during service, he reported difficulty adapting to the Marine Corps culture and the stress that it caused him  He further talked about his difficulty adapting to civilian life post-discharge which included social isolation and illicit drug use.  He reported a great relationship with his daughters.  The examiner also included an occupational history.  The Veteran was currently employed as a telecom engineer and had been steadily employed since discharge.  He stated he could lose his temper at work and grew impatient and frustrated at times.  The examiner noted that during service, the Veteran did not engage in any psychiatric treatment.  

After the thorough examination, the examiner ultimately opined that the Veteran did not meet DSM-IV diagnostic criteria for anxiety disorder or attention deficit disorder.  He did conclude that he met the criteria for unspecified depressive disorder; however he opined that this condition was less likely than not caused or attributable to military service.  Instead, the examiner stated that the associated symptoms were likely attributable to the Veteran's boredom with his current job, a strong dislike of his coworkers, a general dissatisfaction with his adult social life, and his thyroid problems.  The examiner continued that his current condition was associated with his lifelong difficulty with social and emotional skills that limited his ability to understand, adapt to, and interact with people emotionally.  He also pointed out that the Veteran did not seek mental health assistance until February 2006, 23 years after discharge.  

The Veteran submitted a June 2015 private opinion in support of his claim.  Within this private report, the private mental health professional concluded that the Veteran possessed generalized anxiety disorder.  This was shown by his panic and anxiety attacks triggered by work and family issues.  He further stated that the Veteran became anxious when not in control of a situation or when people did not respond as he deemed appropriate.  The examiner continued that without medication, the Veteran found it difficult to control his anxiety symptoms.  This had been variously described as feeling "keyed up or on edge", being easily fatigued, having concentration difficulties, being irritable, and having trouble sleeping.  The examiner concluded that the Veteran had sought treatment for these symptoms since at least 2006.  

The private physician next concluded that the generalized anxiety disorder was at least likely as not a result of his military service.  He pointed out that the record did not indicate the Veteran possessed anxiety problems prior to service.  He then cited the Veteran's reports of stressful circumstances following enlistment and eventual unauthorized absences.  Following discharge, he cited the Veteran's reports of emotional distress in adapting to civilian life and resultant drug use.  He also cited the Veteran's father's lay statement concerning an observable change for the worse in his son following his discharge from the Marines.  The examiner went on to explain that the rigidity and inflexibility and limited ability to be sympathetic and accommodating, as well as constant expectations, all as experienced in service, "would lead to much internal turmoil and anxiety."  He further cited research that suggested aggressive and impulsive features become more prominent during basic training and that recruits appeared more prone to develop uninvolved attitudes toward personal relationships and less prone to examine their own responsibility for conflict, all of which could result in increasing anxiety and anxiety disorder.  

With weight afforded to both the VA examination and private opinion of record, as well as the Veteran's competent and credible statements concerning his onset of symptoms, as well as those of his wife, mother, and father detailing the change in the Veteran they witnessed after he returned from active duty service, the Board concludes that the evidence regarding whether his current anxiety disorder is etiologically related to his active duty service is, at the very least, in a state of equipoise.  Accordingly, all reasonable doubt is resolved in the Veteran's favor, and his claim for service connection for an acquired psychiatric condition, to include anxiety disorder, is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder is granted. 


REMAND

As part of the March 2014 remand, the Board directed a VA examiner to provide an opinion addressing the theory of secondary service connection for his hypertension.  The resulting November 2014 VA examination provides opinions concerning direct service connection and on whether the hypertension was aggravated by a service connected condition, however it does not provide comment on whether the hypertension was caused by a service connected condition.  As this opinion was specifically asked for in the remand directives, remand is necessary for an addendum.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran stated he wanted his claim for service connection for hepatic steatosis reconsidered.  This claim was denied in a September 2014 rating decision by the RO, thus the statement represents a timely Notice of Disagreement under 38 U.S.C.A. § 7105.  Appellate review was properly initiated and the RO was then obligated to furnish the Veteran a Statement of the Case (SOC), which must be accomplished on remand.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2014); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.  

2. Then, send the claims file back to the November 2014 VA hypertension examiner for an addendum opinion.  The examiner is asked to respond to the following:

Whether it is at least likely as not (50 percent probability or more) that the Veteran's hypertension was caused by a service-connected disability, to include his now service-connected anxiety disorder.  

The examiner must address the internet articles the Veteran submitted discussing links between psychiatric conditions and symptoms and hypertension.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Issue a statement of the case (SOC) addressing the issue of entitlement to service connection for hepatic steatosis.  The RO should return this issue to the Board only if the Veteran timely files a substantive appeal.


4. Thereafter, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


